272 S.W.3d 312 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Robert STEWART, Defendant/Appellant.
No. ED 90361.
Missouri Court of Appeals, Eastern District, Divison Four.
October 14, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 24, 2008.
Application for Transfer Denied January 27, 2009.
*313 Gwenda R. Robinson, District Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Richard A. Starnes, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant, Robert Stewart, appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000), assault in the first degree, in violation of section 565.050 RSMo (2000), and two counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced him to life imprisonment without probation or parole on the murder count, ten years imprisonment on the robbery count, and five years imprisonment on each of the armed criminal action counts, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).